DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An untranslated foreign office action has been received with the IDS submitted on 21 December 2020. However, this office action has not been cited in any information disclosure statement. While the office action has been place in the file wrapper, it has not been formally considered and will not appear on any issued patented unless properly cited.

Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Figures 1a and 1b are disclosed as “conventional” in [0019]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta et al. (JP H8-130117, of record and hereinafter “Ikuta”).

A machine translation of Ikuta is included with this action. Accordingly, Ikuta has been again cited by the examiner.

Claim 1: Ikuta discloses a printed circuit board PCB coil (see Figs.1-4; see pg.3 of the machine translation, where the coil is printed on green sheets), comprising: 
at least two conductor layers (each coil layer; see Fig.1, see pg.3); 
first and second paths (e.g. 2b and 2c) each of which is formed by spirally connecting a plurality of loops (see Figs.3 and 4), each loop of a single turn having a distance different from another loop from center and being symmetrical in a plan view (see Figs.3 and 4); and 
a first interlayer connector for connecting a second terminal of the first path and a first terminal of the second path (3c), wherein on a plane basis, a first loop of the first path is arranged to make an angle with a second loop of the second path corresponding to the first loop, or arranged in translation from the second loop (Ikuta discloses an arrangement where the first loop of the first path is arranged to make an angle with a second loop of the second path, specifically a 90 degree deviation; alternatively, Ikuta may be interpreted as an arrangement with an angular translation, i.e. displayed with a 90 degree deviation; see pg.4 of the translation and Figs.1-4).

Claim 3: Ikuta discloses wherein the single turn loop is rectangular in the plan vices and the first loop and the second loop are arranged at 90 degrees to each other (see Figs.2-4 and pg.4 of the translation).
Claim 4: Ikuta discloses wherein  the first path is formed on a first conductor layer and the second path is formed on a second conductor layer (see Figs.1 and 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nago (US 2014/0375524) in view of Ikuta.

Claim 1: Nago discloses a 
at least two conductor layers (top coil layer 102, bottom coil layer 103); 
first and second paths (e.g. 2b and 2c) each of which is formed by spirally connecting a plurality of loops (the top and bottom paths being connected via a through hole 107; see [0029]), each loop of a single turn having a distance different from another loop from center and being symmetrical in a plan view (see Fig.1, which shows this arrangement); and 
a first interlayer connector for connecting a second terminal of the first path and a first terminal of the second path (107; see [0029]), wherein on a plane basis, a first loop of the first path is arranged to make an angle with a second loop of the second path corresponding to the first loop, or arranged in translation from the second loop (Nago discloses an embodiment where the bottom surface pattern in translated diagonally in a direction towards the bottom left corner; see Fig.1).

Nago does not explicitly disclose the top and bottom surface conductors as “printed”, thus a “printed circuit board coil” as required by the claim. Ikuta discloses that a coil conductor may be formed by printing a pattern on green sheets. See pg.3 of the translation. A well known benefit of such a method of forming a coil is ease of manufacture, thus reduced manufacturing costs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the coil patterns of Nago by printing, as disclosed by Ikuta, in order to have provided improved manufacturability and reduced manufacturing costs.

Claim 2: Nago discloses wherein the single turn loop is rectangular in the plan view, and at least one of the first loop and the second loop is arranged to move in parallel in a diagonal direction (see Fig.1, where an arrangement is shown where the bottom surface loop is arranged in a diagonally shifted direction towards the lower left corner).
Claim 4: Nago discloses wherein  the first path is formed on a first conductor layer and the second path is formed on a second conductor layer (the top conductive layer and the bottom conductive layer).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta in view of Baarman et al. (US 2009/0085706, hereinafter “Baarman”).

Ikuta discloses the limitations of claim 1, as discussed above. However, Ikuta does not disclose the “plurality of second interlayer connectors” as recited in claims 5-7. Baarman discloses in a similar PCB coil, providing a plurality of interconnections between coil layers for each loop. See 22 of Figs.2A-2C. The combination of Ikuta and Baarman thus disclose a plurality of second interlayer connectors (22 of Baarman) for connecting segments of the first path and connecting segments of the second path (the two paths in each coil layer of Ikuta, segmented as shown in Baarman), the segments of the first path being alternately formed in a first conductor layer and a second conductor layer and the segments of the second path being alternately formed in the first conductor layer and the second conductor layer (shown in Fig.6 and [0050] of Baarman, where the segments alternate between layers), wherein the plurality of second interlayer connectors are arranged symmetrically on the plane basis (shown in Figs.2 of Baarman), wherein the second interlayer connectors have four or more (Baarman discloses more than four of 22 per loop; see Figs.2) and distances between two adjacent second interlayer connectors are substantially same (see Figs.4 of Baarman), and wherein corresponding second interlayer connectors of at least two loops having different distances from the center differ in position in a circumferential direction (when combined with Ikuta, which has non-overlapping coils, thus different distances from center and differ in position in a circumferential direction). Baarman discloses that by utilizing multiple interconnections between coil layers for each coil loop, parasitic capacitance may be reduced, allowing for the inductance to be maximized, and thus resulting in lower resistance and less losses. See [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided multiple interconnections between coil layers of Baarman with the PCB coil of Ikuta in order to have reduced parasitic capacitance, thus resulting in lower resistance and less losses.

Claims 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nago in view of Ikuta as applied to claim 1 above, and further in view of Baarman.

Nago and Ikuta disclose the limitations of claim 1, as discussed above. However, Nago and Ikuta do not disclose the “plurality of second interlayer connectors” as recited in claims 5-7. Baarman discloses in a similar PCB coil, providing a plurality of interconnections between coil layers for each loop. See 22 of Figs.2A-2C. The combination of Nago and Ikuta with Baarman thus disclose a plurality of second interlayer connectors (22 of Baarman) for connecting segments of the first path and connecting segments of the second path (the two paths in each of the top/bottom surfaces of Nago, segmented as shown in Baarman), the segments of the first path being alternately formed in a first conductor layer and a second conductor layer and the segments of the second path being alternately formed in the first conductor layer and the second conductor layer (shown in Fig.6 and [0050] of Baarman, where the segments alternate between layers), wherein the plurality of second interlayer connectors are arranged symmetrically on the plane basis (shown in Figs.2 of Baarman), wherein the second interlayer connectors have four or more (Baarman discloses more than four of 22 per loop; see Figs.2) and distances between two adjacent second interlayer connectors are substantially same (see Figs.4 of Baarman), and wherein corresponding second interlayer connectors of at least two loops having different distances from the center differ in position in a circumferential direction (when combined with Ikuta, which has non-overlapping coils, thus different distances from center and differ in position in a circumferential direction). Baarman discloses that by utilizing multiple interconnections between coil layers for each coil loop, parasitic capacitance may be reduced, allowing for the inductance to be maximized, and thus resulting in lower resistance and less losses. See [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided multiple interconnections between coil layers of Baarman with the PCB coil of Nago and Ikuta in order to have reduced parasitic capacitance, thus resulting in lower resistance and less losses.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta in view of Hwang et al. (KR 2017-0072712 A, hereinafter “Hwang”).

Ikuta discloses filing date of the application to have utilized the coil of Ikuta as a suitable coil within the context of the wireless power transmitter of Hwang in order to have provided wireless power transmission in a vehicular environment.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nago in view of Hwang.

Nago discloses “electromagnetic induction” or “self resonance”), a shielding part (120) for limiting propagation of the magnetic field generated in the transmitting coil (see pg.3 of the translation, where the magnetic shielding part 120 shield “magnetic field generated by the antenna unit”), and a case for surrounding the transmitting coil and the shielding part (150). Hwang discloses that by utilizing a suitable inductor coil within a wireless transmitter comprising said coil, a magnetic shielding part, and a case, wireless power transmission in a vehicular environment may be accomplished (see pg.1 of the translation, “technical field”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the coil of Nago as a suitable coil within the context of the wireless power transmitter of Hwang in order to have provided a wireless power transmission in a vehicular environment and as broadly envisioned by Nago.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2017/0200550) discloses a similar coil structure compared with Ikuta (Fig.4C).
Otsubo (WO 2013/146568 A1) discloses a coil structure having angular offsets different from 90 degrees (Figs.1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849